The physical condition of this boy makes me sorry I cannot concur. Even in normal economic times on the competitive labor market he could not compete and would be gradually pushed back among the indigent unemployables. But in my opinion the Legislature has failed adequately to cover such a case and we cannot do it. A brief survey of the theory of the Industrial Commission Act (Rev. St. 1933, 42-1-1 et seq.) may be helpful. Compensation is payable for disability to earn caused by accident in employment. Temporary *Page 16 
total disability is founded on actual disability. Permanent partial is founded theoretically on loss of earning ability, but is absolute in law whether loss of earning ability is actually suffered or not. The law presumes the loss of earning power. It is presumed on loss of bodily function. If an arm, or leg, or eye is lost, the employee gets compensation even though he earns ten times as much as formerly as, for instance, a radio announcer. The vocational factor is not an element in the loss of bodily function. Broderick v. Industrial Commission, 63 Utah 210,224 P. 876; Amalgamated Sugar Co. v. Industrial Commission,75 Utah 556, 286 P. 959. The complete loss of use vocationally was equivalent to a loss of the member because if a member left on is no more use than a member off, but rather an impediment, the law treats it as if it were off. Broderick v. IndustrialCommission, supra; Spring Canyon Coal Co. v. IndustrialCommission, 74 Utah 103, 277 P. 206. And any loss of bodily function not provided for in the schedule in section 42-1-62, R.S. Utah 1933, is to be based on "proportion to the compensation in other cases" provided in the schedule. That results in the necessity for evidence on the remaining function in terms of the original or full physical function of the member.
When we get to section 42-1-63 dealing with total permanent disability, we are once more back in the field of actual loss of ability without conclusive presumptions of law as in section 42-1-62, except in the case of the loss or complete loss of use of both hands, or both arms, or both feet, or both legs, or both eyes, or any two thereof. In all other cases there must be a proof of permanent total disability. What is "total disability"? It does not mean total loss of bodily function. If so, a man would have to be hopelessly paralyzed. It does not mean such disability which would prevent any person from doing any work. If that were so, it would mean loss of mind, for some persons have energy and will to re-train themselves to earn so long as their minds are good. It means disablement of the particular applicant to *Page 17 
earn wages in the type of work (not just the particular work he did do) he was trained for or any other type of work which a person of his mentality and attainments could do. It cannot depend on whether or not the economic situation prevents him from getting a job. The test is his capacity, not whether the economic situation permits that capacity to be applied in industry.
I recognize that there might be a combination of losses of members or total loss of use of members which would spell total permanent disability rather than an addition of the compensations for such losses under section 42-1-62. Thus, if in this case the plaintiff had been injured by the loss of three fingers and part of the fourth on his left hand as in the case of North BeckMining Co. v. Industrial Commission, 58 Utah 486, 200 P. 111
(held to be equivalent to the complete loss of use of the whole hand), and the right hand was completely off as in this case, it would be the complete loss of two hands and the conclusive presumption of law set out in section 42-1-63, R.S. Utah 1933, would apply. But since it cannot be brought under the conclusive presumption, there must be proof of actual total disability. How stands it in this regard? The evidence is the opinions of doctors and of rehabilitation men and Schultz, superintendent of the Liberty Fuel Company. I do not think the doctors are competent to give testimony on whether an applicant is economically totally disabled. Their province is to state the amount of functional disability. The commission first determines from such evidence what the functional disability of the applicant is. Then, from the knowledge of what is required by way of mental, physical, and personal capabilities in the various fields of human endeavor, the commission can determine whether this particular man has any remaining orbit of economic usefulness or opportunity. The commission may take evidence on the question of what may be required in different fields if in its general experience it is not apprised. It was competent for the commission to call on Dr. Mosiah Hall to find out what he had tried *Page 18 
to do with the boy in order to get some idea of his mental capacities, probabilities for training, but not for the witness' opinion as to whether the boy was totally disabled. The commission from its experience and any investigation as to what is required in various fields after ascertaining the capacities of the applicant must make that deduction. It can say whether the applicant in this case, with his disability, training and mental capacity, would be able to work as a watchman, salesman, or in some other field of human endeavor.
The statement in Schneider on Workmen's Compensation, regarding the competency of doctors testifying to the ultimate fact and mentioned in the prevailing opinion, is based, according to the footnote, on the cases of Blythe v. Askew  UnionIndemnity Co., 2 La. App. 415, and Sakamoto v. Kemmerer CoalCo., 36 Wyo. 325, 255 P. 356. The first case appears not to support the doctrine. It is, in fact, rather to the contrary in the intimations. In the Wyoming case the court confused the doctor's competency to answer a question concerning the percentage of functional disability with the matter of vocational disability.
No one knows whether the doctors in their opinions in this case that the applicant was totally disabled for work took into consideration all the fields of endeavor in which he might operate, or whether they might not have taken in the matter of his being unable to obtain any job because there were so many men out of work. This cannot be an element because compensation might then depend on the particular time when the injury occurred. It is the amount of capacity to earn which is subtracted by the injury, and not by the economic situation, which is the basis for the determination.
In this case there was introduced testimony that the applicant was diffident and had lost confidence in himself. I do not think these are elements. His mental capacity — whether dull or bright, normal or subnormal — may be taken into account. That is part of the particular applicant the commission *Page 19 
has under observation. Utah Fuel Co. v. IndustrialCommission, 76 Utah 141, 287 P. 931. But the more intangible elements, such as lack of confidence caused by the accident, are not. It may be correct in the general appraisement of the individual to take into account personality, diffidence, aggressiveness, initiative, or the lack of it, in order to determine the possibilities of such individual to operate in certain fields of endeavor. Thus, a dull, slow, stupid person and a bright, educated, enterprising one may be in different categories in respect to self-help after the accident. But temperamental differences caused by the accident will lead to impracticability in applying any standards. If the commission in this case had come to the conclusion that the applicant was totally disabled under the evidence, the award would have had to be upheld, because the commission was the one to judge of applicant's ability to earn in any field of human activity, and if it had held that this particular man with his particular makeup and impairments was totally unable to earn substantially his living, we would have upheld it because still within the zone of reasonable conclusions. But it is equally qualified to conclude under its knowledge and experience that this particular man is not totally disabled, and, in my opinion, that decision should be upheld.